Hamer, J.,
dissenting.
I am unable to agree with the majority opinion. I take the view that the thing to be done is not properly “medicine.” It does not approach nearer to medicine than a massage. The man who sits down in a barber’s chair and has his face, neck and head rubbed will no doubt be benefited if he is in a nervous condition. The nerves will be quieted because the brain is the center. The principle contended for here by the prosecution would forbid the barber to exercise his art, and would also forbid a massage in the bathroom. I do not believe that obstacles should be placed in the way of making the individual comfortable. I insist that the art of the chiropractor is not medicine, neither is it surgery although it may be beneficial, and it is not forbidden by chapter 55 of the Compiled Statutes.